DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the response to election, amendment and remarks received July 08, 2022. Claims 1, 3-5, and 15 are amended. Claims 9-14 and 16-20 are canceled. Claims 21-24 are newly added. Claims 1-8, 15 and 21-24 are currently pending in the application.
Election/Restrictions
Applicant’s election without traverse of Invention I, and species A, in the reply filed on July 08, 2022 is acknowledged.
However, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, since there is an allowable generic or linking claim. Election was made without traverse in the reply filed on July 08, 2022. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions and species, as set forth in the Office action mailed on May 31, 2022, is hereby withdrawn and all claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on January 09, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-8, 15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “an array of coupling waveguides arranged such that the optical signal can travel one of multiple different paths that each extends from the input waveguide to the reflecting surface and then to a different one of the coupling waveguides; and a phase tuner configured to tune an index of refraction of the paths such that the path traveled by the optical signal changes in response to the level of the change in the index of refraction provided by the phase tuner” (claim 1); “coupling waveguides arranged such that the optical signal can travel one of multiple different paths that each extends from the input waveguide to the reflecting surface and then to a different one of the coupling waveguides; and the circuit including a phase tuner configured to tune an index of refraction of the paths such that the path traveled by the optical signal changes in response to the level of the change in the index of refraction provided by the phase tuner” (claim 15). Pottier et al. (US Patent 9,176,282; hereinafter referred to simply as “Pottier”) is an exemplary prior art reference that utilizes an echelle grating (220, see figure 2) with optical waveguides (input 210 and output 230) to create an optical demultiplexer. Such functioning optical devices lack the phase tuning switching as required in the instant invention. The prior art is simply silent to such structural combinations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. Therefore, claims 1 and 15 are patentably distinct combinations over the prior art and are allowed. Claims 2-8 and 21-24 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874